Case 1:18-cv-24407-UU Document 55 Entered on FLSD Docket 11/27/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 1:18-cv-24407-UU
 MARCELO PENA, et al.,
        Plaintiffs,
 v.
 JOHN C. HEATH, ATTORNEY
 AT LAW, PLLC d/b/a LEXINGTON
 LAW FIRM,
        Defendant.
                                                /
              ORDER DENYING MOTION TO INTERVENE AND TO STAY

        THIS CAUSE comes before the Court on Magistrate Judge O’Sullivan’s Report and

 Recommendation (D.E. 48) (the “Report”) as to movant Eugene Rosales’ (“Movant”) Motion to

 Intervene and to Stay (D.E. 23) (the “Motion”). D.E. 23.

        THE COURT has considered the Report, the Motion, and the pertinent portions of the

 record and is otherwise fully advised in the premises.

 I.     Background

        Plaintiffs filed the instant putative class action on October 23, 2018. D.E. 1. In the operative

 Complaint, Plaintiffs assert claims against Defendant for violating the Telephone Consumer

 Protection Act (the “TCPA”), 47 U.S.C. § 227(b) (Count I) and knowingly or willfully violating

 the TCPA, 47 U.S.C. § 227(b) (Count II). See D.E. 22. Plaintiffs’ claims arise from “Defendant’s

 unauthorized use of text messages” and “automated and prerecorded telemarketing calls” to

 consumers. Id. ¶ 3.

        On April 23, 2019, Movant filed the Motion pursuant to the first-to-file rule. D.E. 23.

 Movant is the named plaintiff in a putative class action against Defendant filed on March 20, 2017,

 in the United States District Court for the District of Nebraska. See Rosales v. John C. Heath, No.
Case 1:18-cv-24407-UU Document 55 Entered on FLSD Docket 11/27/2019 Page 2 of 6



 8:17-cv-00087-RFR-CRZ (D. Neb.) (the “Nebraska Case”). Movant’s claims in the Nebraska Case

 concern only Defendant’s alleged unauthorized texting. See D.E. 23-2 (Nebraska Case Complaint).

 However, the instant action differs from the Nebraska Case because Plaintiff’s claims here concern

 both unauthorized texts and automated calls. Cf. D.E. 22 ¶ 3. In the Motion, Mr. Rosales seeks to

 intervene and stay the instant proceedings, arguing that because he filed the first putative class

 action, making substantially similar claims against the same Defendant in the Nebraska Case, this

 case is duplicative, a waste of resources, and the result of forum-shopping and manipulation. See

 Mot. at 9–10. The parties oppose the Motion. See D.E. 25; D.E. 29.

        The parties in the instant action have negotiated a settlement. On May 3, 2019, the plaintiffs

 filed a Motion for Preliminary Approval of Class Action Settlement and Incorporated

 Memorandum of Law, seeking settlement class certification and preliminary approval of the

 settlement, D.E. 24. Both motions were referred to Magistrate Judge O’Sullivan, who submitted

 his Reports and Recommendations on same on September 10, 2019. D.E. 48; D.E. 49. The Court

 has reviewed Magistrate Judge O’Sullivan’s Report and Recommendation and approved the Class

 Action Settlement in its Order Preliminarily Approving Class Settlement, entered concurrently

 herewith.

 II.    Legal Standard

             a. District Court Review of Report and Recommendation

        A district court may accept, reject, or modify a magistrate judge’s report and

 recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

 which objection is made are accorded de novo review, if those objections “pinpoint the specific

 findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.




                                                  2
Case 1:18-cv-24407-UU Document 55 Entered on FLSD Docket 11/27/2019 Page 3 of 6



 2009). However, the district court need not review the report and recommendation de novo if the

 parties do not object with specificity. Macort v. Prem, Inc., 208 F.App’x 781, 784 (11th Cir. 2006).

            b. Intervention

        Federal Rule of Civil Procedure 24 distinguishes between intervention as of right and

 permissive intervention. The court must permit a movant to intervene as of right when he:

        (1) is given an unconditional right to intervene by a federal statute; or

        (2) claims an interest relating to the property or transaction that is the subject of the action,
            and is so situated that disposing of the action may as a practical matter impair or impede
            the movant’s ability to protect its interest, unless existing parties adequately represent
            that interest.

 Fed. R. Civ. P. 24(a).

        The court may, in its discretion, permit a movant to intervene when: (1) the intervention is

 timely; (2) the intervenor has a claim or defense that shares a common question of law or fact with

 the action; and (3) the intervention will not prejudice the parties to the suit or cause any undue

 delays. See Fed. R. Civ. P. 24(b); see also Armor Screen Corp. v. Storm Catcher, Inc., No. 07-

 81091-CIV, 2009 WL 10667863, at *1 (S.D. Fla. May 14, 2009) (“District courts enjoy substantial

 discretion to grant intervention under Rule 24(b).”). However, the court also has discretion to deny

 intervention even if the Rule 24(b) factors are met, and the denial is reviewed for an abuse of

 discretion. Chiles v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989); United States v. S. Fla.

 Water Mgmt. Dist., 922 F.2d 704, 712 (11th Cir. 1991).

            c. First-to-File Rule

        “The first-filed rule provides that when parties have instituted competing or parallel

 litigation in separate courts, the court initially seized of the controversy should hear the case.”

 Collegiate Licensing Co. v. Am. Cas. Co. of Reading, Pa., 713 F.3d 71, 78 (11th Cir. 2013) (citing

 Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Haydu, 675 F.2d 1169, 1174 (11th Cir. 1982)). The

                                                   3
Case 1:18-cv-24407-UU Document 55 Entered on FLSD Docket 11/27/2019 Page 4 of 6



 court presiding over the first-filed case generally should decide the case “[i]n the absence of

 compelling circumstances.” Haydu, 675 F.2d at 1174.

         The “compelling circumstances” exception to the first-to-file rule is significant. After all,

 the rule is a rule of equity. Collegiate Licensing Co., 713 F.3d at 80. As such, the rule “is not an

 absolute, mandatory, inflexible requirement. Rather, courts have routinely cautioned against rote,

 mechanical application of the first-filed rule, and instead weigh the issue in the broader context of

 the ends of justice.” Lexington Ins. Co. v. Rolison, 434 F. Supp. 2d 1228, 1244 (S.D. Ala. 2006)

 (collecting cases). “Indeed, ‘[t]he most basic aspect of the first-to-file rule is that it is discretionary;

 an ample degree of discretion, appropriate for disciplined and experienced judges, must be left to

 the lower courts. Alltrade, Inc. v. Uniweld Products, Inc., 946 F.2d 622, 628 (9th Cir. 1991); see

 also Zide Sport Shop of Ohio, Inc. v. Ed Tobergte Associates, Inc., 16 Fed. Appx. 433, 434 (6th

 Cir. 2001) (‘District courts have the discretion to dispense with the first-to-file rule where equity

 so demands.’).” Id. at 1244–45.

 III.    Analysis

         In the Report, Magistrate Judge O’Sullivan recommends that the Motion be denied. D.E.

 48 at 8. First, Magistrate Judge O’Sullivan assumed without deciding that Movant either does not

 need to meet the requirements of Rule 24 or has met the requirements for permissive intervention

 under Rule 24(b). Id. at 4. Magistrate Judge O’Sullivan then reasoned that, even if Movant

 established the elements of the first-to-file rule, compelling circumstances exist to support an

 exception to the rule. Id. Magistrate Judge O’Sullivan stated that compelling circumstances exist

 where the parties have negotiated a settlement agreement—which the Court has approved in its

 Order Preliminarily Approving Class Settlement, entered concurrently herewith. See id. at 7.

 Particularly, Magistrate Judge O’Sullivan noted that staying the instant action would be a waste of



                                                      4
Case 1:18-cv-24407-UU Document 55 Entered on FLSD Docket 11/27/2019 Page 5 of 6



 judicial resources where the claims of potentially thousands of consumers will be resolved through

 the settlement, while the Nebraska Case is in the discovery stage and presently has no settlement

 negotiations. Id.

        Upon de novo review, the Court agrees with Magistrate Judge O’Sullivan’s

 recommendation and concurs in all of his findings. The Court has considered Movant’s Objections,

 D.E. 50, and finds that they were all sufficiently addressed by the Report. Movant does not and

 cannot contend that he is entitled to intervene as of right. Even if Movant could establish all of the

 factors for permissive intervention, the Court would exercise its discretion to deny intervention, as

 it would “unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ.

 P. 24(b)(3). The Court agrees with Magistrate Judge O’Sullivan’s rationale in recommending that

 the Court so exercise its discretion, see Report at 4–5, and finds that Movant’s intervention would

 certainly cause undue delay or prejudice given the pending settlement. The Motion is therefore

 due to be denied on intervention grounds.

        Furthermore, the Court agrees that even if the first-to-file rule ordinarily would apply, the

 unique circumstances of this case present compelling circumstances to disregard the rule for the

 sake of equity. As Judge O’Sullivan noted, the parties in the Nebraska Case are in the discovery

 stage of the litigation and there are presently no settlement negotiations. D.E. 48 at 7. Defense

 counsel has represented that Defendant would not be interested in a settlement if the settlement

 could not include both the telephone call class and the text message class—a settlement posture

 fairly presented in this case but impossible in the Nebraska Case with its putative text-only class.

 See id. at 7–8 & n.3. Applying the first-to-file rule here would run contrary to principles of judicial

 economy, requiring the Nebraska Case to slog along with no end in sight.




                                                   5
Case 1:18-cv-24407-UU Document 55 Entered on FLSD Docket 11/27/2019 Page 6 of 6



        Plaintiff argues that setting aside the first-to-file rule would create a “dangerous precedent”

 in class action cases, empowering other plaintiffs’ lawyers to file their own suits and engage in a

 “reverse auction” to settle with the defendant for the lowest amount. This fear is unwarranted, at

 least in the instant case. Movant has not claimed that the instant settlement is unfair in its terms.

 And as Judge O’Sullivan notes, if the Court does ultimately reject the settlement, the Court could

 sua sponte reevaluate, at that time, whether the first-to-file rule should be applied (as the

 compelling circumstances would no longer exist). See D.E. 48 at 7–8.

 IV.    Conclusion

        Accordingly, it is hereby

        ORDERED AND ADJUDGED that the Report, D.E. 48, is RATIFIED, ADOPTED, and

 AFFIRMED. It is further

        ORDERED AND ADJUDGED that Eugene Rosales’ Motion to Intervene and to Stay,

 D.E. 23, is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of November, 2019.



                                                        ___________________________________
                                                         UNITED STATES DISTRICT JUDGE
 cc: counsel of record via cm/ecf




                                                  6
